DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 3, add “an” before “anticorrosive additive”. Also, in line 4, add “a” before “precursor”. Additionally, in line 4, add “and” before 1-2 parts.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  in line 5, add “an” before anticorrosive.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
With respect to claim 2, the claim recites “the anticorrosive additive is a mixture of one or two of ethylene diamine tetramethylene diphosphonate sodium and petroleum sodium sulfonate”; thus, it is not clear whether the claim is limiting the claimed 

With respect to claim 4, first, claim 4 recites the limitation "the anti-corrosive" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Second, claim 4 recites the limitation "the precursor" in line 1 of step (1).  There is insufficient antecedent basis for this limitation in the claim.
Third, it is confusing as to what is meant by dropping the 3-5mol/l ammonia water, in step (2); it is, hence, recommended to change “dropped” to -- added --.
Fourth, claim 4 recites the limitation "the precipitation" in line 4 of step (3).  There is insufficient antecedent basis for this limitation in the claim. It is noted that if a precipitate is formed prior to “the precipitation”, it should be recited in the claimed language.
Fifth, the period after “distillation” is line 3 of step (4) should be removed, and replaced with a comma or semicolon, if needed. Also, “A” in “Acyl chloride” should change from capital form to small/lowercase form.
Sixth, the period after “3-4 hours” is line 2 of step (5) should be removed, and replaced with a comma or semicolon, if needed. 
Seventh, the language of step (6) is confusing; it is not clear as to what is meant to add the claimed silane to the methyl nylon especially in light of the remaining lines of step (6) that follows. It is recommended, should a support be present in the original disclosure, to amend step (6) to – dodecafluoroheptylpropyltrimethoxysilane is added to 
Eighth, claim 4 recites the limitation "the precipitate" in lines 3-4 of step (7) and line 6 of step (7).  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and the objections made to any of them. 
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose the anticorrosive grafted graphene filler of claim 1 or the method of preparing anticorrosive grafted graphene filler of claim 4.
The closer prior art found was CN 201711286229A to Zixiang, published April 27, 2018 (see the attached original Chinese application followed by its translation) which discloses silanized graphene anti-rust sol and preparation method thereof; it appears that the disclosed steps (2), (3), (4) and (5) combined, (6), and (7) (see page 3) are similar to the claimed steps (2), (4), (5), (6), and (7) of claim 4, respectively. However, the claimed steps (1) and (3) are missing; additionally, despite the similarities the disclosed step (6) is missing any reference to the use of methyl nylon, the proportion of dodecafluoroheptylpropyltrimethoxysilane and methyl nylon, and the time, i.e. 1-2 minutes, of sonication. Furthermore, the disclosed step (7) is missing many details recited in the claimed step (7). In addition, not all of the claimed components of the anticorrosive grafted graphene filler are disclosed in the reference; in fact, the reference only discloses the components of the raw materials, which again, are missing a number 
No further search resulted in any references anticipating or rendering any of the independent claims obvious.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PEGAH PARVINI/
Primary Examiner, Art Unit 1731